Citation Nr: 0721056	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for glaucoma, to include as 
secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In August 2005, the veteran testified at an RO hearing before 
a Decision Review Officer (DRO).  A transcript of that 
hearing is of record.  


FINDING OF FACT

The veteran's glaucoma did not have its onset during active 
service, and is not otherwise related to his service or to 
his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for glaucoma have not 
been met.  U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case the veteran was not provided with notice as to 
the assignment of effective dates or disability ratings.  
However, no prejudice to the veteran will result from this 
defect in notice.  As the Board is denying his claim for 
service connection, any questions regarding assignment of 
effective dates or disability ratings are moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in March 2004.  This letter was provided to the 
veteran prior to the initial adjudication by the RO in 
January 2005.  The veteran was informed of the requirements 
of a successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence to the RO, including 
evidence in his possession.  The content and timing of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2006).  Similarly, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2006).  Additionally, the Board notes that 38 C.F.R. § 
3.310, the regulation which governs claims for secondary 
service connection, has been amended recently.  The intended 
effect of this amendment is to conform VA regulations to the 
Allen decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In his January 2004 claim, the veteran requested service 
connection for diabetes type II and secondary service 
connection for an "eye condition related to the diabetes."  
Service connection was granted for diabetes mellitus and 
retinopathy in a July 2004 rating decision.  

Service medical records contain no complaints of or treatment 
for eye or vision problems.  A December 1969 separation 
report of medical examination shows that the veteran's eyes, 
ophthalmoscope evaluation, ocular motility, and pupils were 
normal.  

The first post service evidence of record of an eye disorder 
is a March 2003 clinic note from James Logan M.D. indicating 
that the veteran suffered from glaucoma of both eyes.  
Medical records from Marvin Hall, M.D. contain a July 2003 
historical note that the veteran had been diagnosed with 
glaucoma approximately five years earlier.  An August 2003 
operative report from Ronald L. Gross M.D. shows surgical 
treatment for uncontrolled glaucoma of the left eye.  In June 
2005, Dr. Logan submitted a letter expressing an opinion as 
to the etiology of the veteran's diabetes, heart disease and 
hypertension.  This letter is silent as to the etiology of 
his glaucoma. 

In April 2004, the veteran underwent VA examinations for 
diabetes mellitus and an eye disorder.  The VA examiner 
indicated that the veteran suffered from glaucoma, cataracts 
of each eye, and background diabetic retinopathy of each eye.  
This physician stated that the retinopathy was related to the 
veteran's diabetes type II.  This examiner also indicated 
that he had reviewed the veteran's claims file.  Of record is 
an undated note showing that subsequent to the April 2004 
examination the RO requested an opinion as to whether the 
veteran's glaucoma is related to his diabetes mellitus.  This 
note states that the claims file was sent to the examiner for 
review, and requested that the examiner provide a rationale 
for his opinion.  In an August 2004 response, a VA physician 
stated that the veteran's glaucoma was not due to his 
diabetes.  

During the August 2005 DRO hearing, the veteran testified as 
to his belief that his glaucoma was related to his diabetes 
mellitus.  As a lay person, the veteran is not competent to 
provide an opinion as to the etiology of his glaucoma.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

No competent evidence of record shows that the veteran's 
glaucoma is directly related to his service.  Because his 
service medical records are absent for evidence of any eye 
disease and because the first evidence of glaucoma, even by 
history, postdates his service by more than three decades, no 
grant of service connection on a direct basis is warranted.  

Nor does any competent evidence of record show that his 
glaucoma was caused by or aggravated by his service-connected 
diabetes mellitus.  Indeed, all medical evidence of record 
shows that his glaucoma is not related to his diabetes 
mellitus.  The August 2004 VA physician concluded that the 
veteran's glaucoma was not due to his diabetes.  Further, the 
report provided by the physician who conducted the April 2004 
examination sufficiently expressed an opinion as to any 
connection between the veteran's eye disorders and his 
diabetes mellitus.  On page six of this report, the examining 
physician provided his opinion that the veteran's retinopathy 
was related to his diabetes mellitus type II.  This opinion 
directly followed the diagnoses of background diabetic 
retinopathy, glaucoma, and cataracts.  Given the close 
physical proximity of the examiner's opinion to his stated 
diagnoses, the absence of an attribution of the veteran's 
glaucoma to his diabetes mellitus is sufficient evidence that 
the only eye disorder the examiner found to be related to the 
veteran's diabetes mellitus was his retinopathy.  Thus, all 
competent medical evidence of record establishes that the 
veteran's glaucoma is unrelated to his diabetes mellitus.  
This encompasses the finding that the veteran's glaucoma was 
not caused or aggravated by his diabetes mellitus.  

Because competent evidence of record shows that the veteran's 
glaucoma was not caused or aggravated by his service-
connected diabetes mellitus and is not directly related to 
his service, his claim must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for glaucoma, to include as 
secondary to diabetes mellitus, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


